Citation Nr: 1107782	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for left knee arthralgia, 
status post anterior cruciate ligament (ACL) repair.

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to July 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa denied service connection for acne, left knee 
arthralgia, status post ACL repair, and degenerative joint 
disease of the left shoulder.  

The Veteran testified at a hearing at the RO before a decision 
review officer in September 2009.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's 
acne preexisted service and that this condition did not undergo 
an increase in severity during service beyond temporary or 
intermittent flare-ups.  

2.  The left knee arthralgia, status post ACL repair was first 
diagnosed many years after his active duty and is not causally or 
etiologically related to such service.  

3.  The degenerative joint disease of the left shoulder was first 
diagnosed many years after his active duty and is not causally or 
etiologically related to such service.  




CONCLUSIONS OF LAW

1.  Acne was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).

2.  Left knee arthralgia, status post ACL repair was not incurred 
or aggravated in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Degenerative joint disease of the left shoulder was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, pre-decisional letters dated in April 2006 (acne and left 
knee arthralgia) and August 2006 (degenerative joint disease of 
the left shoulder) complied with VA's duty to notify the Veteran 
with regard to the claims of service connection for acne, left 
shoulder arthralgia, and degenerative joint disease of the left 
shoulder.  Specifically, these letters apprised the Veteran of 
what the evidence must show to establish entitlement to the 
benefit, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  They also notified the Veteran of the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records, which have 
not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were 
obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the June 2010 VA opinions 
obtained in this case were sufficient, as they were predicated on 
a full reading of the VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including arthritis, may be presumptively service 
connected if it becomes manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  38 
C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

	A.  Acne

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing that 
any such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 
1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Veteran contends that he has acne that is a result of wearing 
gas masks in service.  His enlistment examination in April 1986 
showed clinically normal skin; no acne was noted.  The Veteran's 
STRs include a dermatology clinic record dated in March 1988 that 
shows that the Veteran was diagnosed with acne.  The note 
indicates that the Veteran reported having acne since he was 15 
or 16.

At a VA examination in November 1988 for in connection with a 
different service connection claim, the Veteran reported a 
history of chronic acne.  The Veteran was afforded a VA 
examination in connection with the current claim in August 2006.  
The Veteran reported having cystic acne since he was a teenager.  
The Veteran was diagnosed with acne; no medical opinion was 
provided.

The Veteran testified at his hearing in September 2009 that his 
acne pre-existed service, but that it was aggravated by wearing 
helmets and shaving every day.  The Veteran further testified 
that he seldom had outbreaks and that they were not as often as 
way back then. 

At a second VA examination in June 2010, the Veteran reported 
that he had acne prior to service.  The examiner noted review of 
the March 1988 dermatology note.  The Veteran reported that the 
wearing of gas masks during service made his symptoms worse at 
that time.  Currently, his acne was reported to be stable.  The 
Veteran was diagnosed with acne.  The examiner opined that 
wearing face masks and sweating would only temporarily aggravate 
acne.  Therefore,  his preexisting acne was not permanently 
aggravated by his military service.

Based on a review of the evidence, the Board first concludes that 
clear and unmistakable evidence rebuts the presumption of 
soundness at the Veteran's entrance to active duty.  The in-
service dermatology clinic note shows that the Veteran reported 
acne prior to service as a teenager; moreover, the Veteran 
admitted at the September 2009 hearing and August 2006 and June 
1010 examinations that his acne pre-existed service.  Thus, the 
Board finds that the "recorded history" requirement set forth in 
Miller, 11 Vet. App. at 348, has been met and that the record 
shows clear and unmistakable evidence that the Veteran's acne 
pre-existed service.  

Therefore, the remaining question is whether there is clear and 
unmistakable evidence that the Veteran's pre-existing acne was 
aggravated beyond its natural progression during service.  Based 
on a review of the evidence, the Board concludes that any 
increase in severity during service was a temporary or 
intermittent flare-up, which is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen at 306-307 (1993) 
(citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).  There is no 
indication in the competent medical evidence of record that the 
Veteran's underlying condition was chronically worsened.

The Board's finding is based on the June 2010 VA examiner's 
opinion that wearing face masks and sweating would only 
temporarily aggravate acne.  No medical professional has provided 
any opinion that any worsening of the Veteran's pre-existing acne 
was more than a temporary or intermittent flare-up.  
Additionally, none of the Veteran's contentions indicate that his 
military service caused any more than a temporary or intermittent 
flare-up.  As noted above, the Veteran testified that currently, 
he seldom has outbreaks.   In light of the June 2010 VA 
examiner's opinion, which is uncontradicted, the Board finds that 
clear and unmistakable evidence does not reflect that any 
increase in the severity of the Veteran's pre-existing acne 
during service could be identified as more than a temporary or 
intermittent flare-up.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that he has acne related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion regarding the 
etiology of acne.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to etiology of a disability have no probative 
value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for acne.  Thus, the 
preponderance of the evidence is against the Veteran's claim.  
The benefit-of-the-doubt rule does not apply, and the Veteran's 
claim of entitlement to service connection for acne is denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Left Knee Arthralgia 

The Veteran contends that he has left knee arthralgia, status 
post ACL repair that is a result of his military service.  
According to the Veteran's STRs, he complained of left knee pain 
in May 1986.  He was diagnosed with left knee pain (subjective); 
subluxation of the patellar; and probable patellofemoral 
syndrome.  The remainder of the Veteran's STRs contain no other 
left knee complaints.

According to post-service medical records, the Veteran tore his 
ACL playing softball around May or June 1990.  See July 2000 VA 
physical therapy evaluation.  He subsequently had surgery to 
repair the ACL.  The Veteran reported injuring his left knee 
while playing softball in 2000 at the August 2006 VA examination.  
He was diagnosed with left knee ACL repair with residual pain; no 
medical opinion was provided.  The Veteran testified at the 
September 2009 hearing that he has had pain in his left knee 
since service.

The Veteran was afforded a second VA examination in June 2010.  
The examiner noted the Veteran's only STR record showing 
complaints of left knee pain.  The Veteran reported an ACL 
disruption and hyperextension injury while playing softball two 
months earlier.  The Veteran reported that his left knee problems 
began in service due to standing, running, and other requirements 
of his position in the military.  He denied any specific injury 
or trauma to his knees during service.  The Veteran was diagnosed 
with surgically repaired left knee ACL with residual pain and 
degenerative joint disease.  The examiner opined that the 
Veteran's current left knee condition was not the same condition 
that he was seen for during active service nor was it caused by 
it.  The examiner's rationale was that the STRs documented knee 
pain for one day, which was felt to be overuse and probable 
patellofemoral syndrome; those were typically temporary 
conditions that resolve given time and they certainly would not 
have caused or predisposed the Veteran to an ACL injury or 
degenerative joint disease.

Based on a review of the evidence, the Board finds that service 
connection is not warranted for left knee arthralgia, status post 
ACL repair.  Although the Veteran's STRs document left knee pain 
on one single occasion in service, there is nothing in the 
medical evidence to indicate that the Veteran's current disorder 
is the result of the in-service complaint.  The Veteran himself 
acknowledged no specific injury or trauma to his left knee in 
service.  No medical professional has provided any opinion that 
any standing or running in service caused the Veteran's current 
disorder.  The June 2010 examiner's opinion, which is 
uncontradicted, indicates that the Veteran's left knee condition 
was not related to his military service.  

The Board acknowledges the Veteran's competent testimony 
regarding having left knee pain since service.  The Board finds 
that this lay evidence is competent and credible as to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, 
there is no medical evidence that relates any current disorder to 
the Veteran's subjective complaints.  In other words, in the 
current appeal, the Veteran has simply contended that he has 
experienced left knee pain since service.  Such contentions alone 
do not support a grant of service connection for left knee 
arthralgia, status post ACL repair based on continuity of 
symptomatology.  Even with the Veteran reporting pain since 
service to the June 2010 examiner, a negative nexus opinion was 
still provided.

Further, as discussed above, the June 2010 VA examiner opined 
that the Veteran's in-service knee complaints would not have 
caused or predisposed the Veteran to an ACL injury or 
degenerative joint disease.  There are no medical opinions to the 
contrary.  Additionally, although the Veteran was diagnosed with 
degenerative joint disease in June 2010, such diagnosis was not 
within one year of discharge from service; accordingly, service 
connection for arthritis on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that he has left knee arthralgia, status post ACL repair 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion regarding the etiology of left knee arthralgia.  
Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to etiology of a 
disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for left knee arthralgia, 
status post ACL repair.  Thus, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt rule 
does not apply, and the Veteran's claim of entitlement to service 
connection for left knee arthralgia, status post ACL is denied.  
See 38 U.S.C.A §5107.  
	C.  Degenerative Joint Disease of the Left Shoulder

The Veteran contends that he has degenerative joint disease of 
the left shoulder that is the result of his military service.  
According to the Veteran's STRs, he had a left shoulder strain in 
March 1987.  He was placed on physical profile for a severe over 
use strain of the left trapezius.  The remainder of the Veteran's 
STRs contain no further complaints of left shoulder pain.

According to post-service medical records, the Veteran reported a 
partial rotator cuff repair in 1986 at an August 2006 VA 
examination.  He reported constant pain and was diagnosed with 
degenerative joint disease of the left shoulder; no medical 
opinion was provided.

The June 2010 VA examiner noted the Veteran's severe over use 
strain of the left trapezius muscle in service.  The examiner saw 
no mention of a left shoulder or trapezius condition in his VA 
outpatient treatment records.  The Veteran reported that his left 
shoulder condition began in service in 1987.  He was a police 
officer and was working out and lifting heavy gear and had pain; 
that was when he was diagnosed with the strain and the Veteran 
reported trouble since then.  The Veteran was diagnosed with left 
shoulder degenerative joint disease and impingement syndrome.  
The examiner again noted that the Veteran had a trapezius muscle 
strain in service; the STRs showed no impingement syndrome or 
degenerative joint disease.  The examiner found the Veteran's 
left trapezius muscle to currently be normal.  Therefore, his 
left shoulder degenerative joint disease and impingement syndrome 
were not the same condition he was seen for during active 
service, nor were they caused by his service given the lack of 
trauma or injury that would have predisposed the Veteran to those 
conditions.

Based on a review of the evidence, the Board finds that service 
connection for degenerative joint disease of the left shoulder is 
not warranted.  Although the Veteran's STRs document a left 
trapezius muscle strain in service, there is nothing in the 
medical evidence to indicate that the Veteran's current disorder 
is the result of the in-service complaint, nor does the evidence 
show that the Veteran currently has any problems with the left 
trapezius muscle.  No medical professional has provided any 
opinion that the Veteran's current disorder was caused by his in-
service strain.  The June 2010 examiner's opinion, which is 
uncontradicted, indicates that the Veteran's left shoulder 
condition was not related to his military service.  

The Board acknowledges the Veteran's competent testimony 
regarding having left shoulder pain since service.  The Board 
finds that this lay evidence is competent and credible as to the 
onset and continuity of symptomatology.  Heuer at 384; Falzone at 
403; Caldwell, 1 Vet. App. 466.  Competent testimony is limited 
to that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno, 6 Vet. App. 465.  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker at 74 (1997); 
Layno at 469; see also Cartwright at 25.

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage at 495-98.  In this case, there is no medical evidence 
that relates any current disorder to the Veteran's subjective 
complaints.  In other words, in the current appeal, the Veteran 
has simply contended that he has experienced left shoulder pain 
since service.  Such contentions alone do not support a grant of 
service connection for degenerative joint disease of the left 
shoulder based on continuity of symptomatology.  Even with the 
Veteran reporting pain since service to the June 2010 examiner, a 
negative nexus opinion was still provided.

Further, as discussed above, the June 2010 VA examiner opined 
that the Veteran's in-service shoulder strain would not have 
caused or predisposed the Veteran to impingement syndrome or 
degenerative joint disease.  Additionally, as there is no 
evidence that arthritis was diagnosed prior to 2006, service 
connection on a presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309
In reaching this conclusion, the Board acknowledges the Veteran's 
belief that he has degenerative joint disease of the left 
shoulder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to etiology of a 
disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative joint 
disease of the left shoulder.  Thus, the preponderance of the 
evidence is against the Veteran's claim.  The benefit-of-the-
doubt rule does not apply, and the Veteran's claim of entitlement 
to service connection for degenerative joint disease of the left 
shoulder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for acne is denied.

Entitlement to service connection for left knee arthralgia, 
status post ACL repair is denied.

Entitlement to service connection for degenerative joint disease 
of the left shoulder is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


